Name: Commission Regulation (EEC) No 3012/84 of 26 October 1984 correcting Regulation (EEC) No 2990/84 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 10 . 84 Official Journal of the European Communities No L 283/37 COMMISSION REGULATION (EEC) No 3012/84 of 26 October 1984 correcting Regulation (EEC) No 2990/84 fixing the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 2990/84 of 25 October 1984 (3) specifies the export refunds on cereals and on wheat or rye flour, groats and meal ; Whereas a check has revealed that the amounts concerned in respect of rye are not those which were submitted to the Management Committee for an opinion ; whereas Regulation (EEC) No 2990/84 should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2990/84, '0 ' ECU/t, which appears in respect of Common Customs Tariff heading No ' 10.02', for rye exports to 'Switzer ­ land, Austria and Liechtenstein ' and 'other third coun ­ tries' shall in both cases be replaced by ' 10 ' ECU/t. Article 2 This Regulation shall enter into force on 27 October 1984. It shall apply from 26 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 1 . 1975, p. 1 . ( 2) OJ No L 107, 19 . 4 . 1984, p. 1 . ( 3 ) OJ No L 282, 26/ 10 . 1984, p. 48 .